Citation Nr: 0009552	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  92-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for impairment of 
the left knee with traumatic joint disease and arthroscopic 
chondroplasty of the medial femoral condyle, currently 
evaluated at 10 percent.

2.  Entitlement to an increased evaluation for a scar of the 
left knee, currently evaluated at 10 percent.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Pittsburgh, 
Pennsylvania, and Phoenix, Arizona.  The veteran, who had 
active service from July 1962 to August 1963, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.  

A BVA decision dated in October 1993 remanded the case to the 
RO for additional development.  The RO has since assigned 
separate 10 percent evaluations for postoperative impairment 
of the left knee with traumatic joint disease and for a scar 
of the left knee.  In November 1998 the Board again remanded 
the case to the RO for additional development, and the case 
has subsequently been returned to the Board for appellate 
review.

In the Board's September 1998 remand it was indicated that 
the veteran had expressed disagreement with an August 1997 
rating decision which denied service connection for a back 
disorder.  However, upon closer review, the August 1997 
rating decision did not deny service connection for a back 
disorder, but rather deferred consideration of that issue.  
As such, the statement from the veteran's representative, 
dated January 1998, could not be construed as a Notice of 
Disagreement to the August 1997 rating decision.  A rating 
decision dated in March 1998 subsequently denied service 
connection for a back disorder and the veteran was notified 
of that determination and of his appellate rights later in 
March 1998.  In December 1998 the RO informed the veteran 
that they were unable to accept the January 1998 statement as 
a Notice of Disagreement because it was premature and that if 
he wished to disagree with the March 1998 rating decision he 
was required to submit a new Notice of Disagreement.  A 
Notice of Disagreement with respect to the March 1998 RO 
decision denying service connection for a back disorder is 
not associated with the claims file, and as such, this matter 
is not presently before the Board.  The veteran's 
representative has also referred to service connection for 
headaches and that matter is referred to the RO for initial 
consideration.  

An August 1997 rating decision denied service connection for 
a skin disorder, and in January 1998 the veteran expressed 
disagreed with the decision.  The RO issued a Statement of 
the Case in December 1998.  In May 1999, the RO received a 
Substantive Appeal with respect to the skin disorder.  In 
June 1999 the RO informed the veteran that the Substantive 
Appeal for service connection for a skin disorder was not 
timely.  In June 1999 the veteran submitted a statement which 
effectively expressed disagreement with the RO's 
determination that the Substantive Appeal with respect to the 
denial of service connection for a skin disorder was not 
timely received.  In a statement from the veteran received in 
July 1999 the veteran offered an explanation as to the delay 
in filing the Substantive Appeal to the denial of service 
connection for his skin disorder and requested that the claim 
be "reopened."  In September 1999 the RO informed the veteran 
of the evidence needed to reopen his claim for service 
connection for a skin disorder, but no additional evidence 
was submitted by the veteran.  The Board construes the July 
1999 statement from the veteran requesting a reopening of his 
claim as effectively withdrawing the Notice of Disagreement 
as to the timeliness of the Substantive Appeal pertaining to 
this issue.  As such, this matter is not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has degenerative joint disease of the left 
knee that manifests some limited motion, 0-130 degrees, and 
painful motion.

3.  The veteran's left knee is productive of not more than 
mild instability.

4.  The veteran has a tender and painful scar of his left 
knee, but the scar is not productive of limitation of 
function not encompassed by other disability evaluations for 
the left knee

5.  The veteran has the equivalent of 12 years of school; he 
has occupational experience as a mechanic and he worked in a 
dairy.

6.  Service connection has been established for three 
disabilities of the left knee, each evaluated as 10 percent 
disabling, and for a dysthymic disorder, evaluated as 10 
percent disabling, for a combined schedular evaluation of 30 
percent.

7.  The veteran's service-connected disabilities are not 
shown to be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
traumatic joint disease of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for impairment of the left knee with arthroscopic 
chondroplasty of the medial femoral condyle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (1999).

3.  The schedular criteria for an evaluation in excess of 10 
percent for a scar of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.1-4.14, 
4.118, Diagnostic Code 7804 (1999).

4.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under laws 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed and that all evidence necessary for an 
equitable resolution of the appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
post service treatment records.  The veteran has been 
afforded several VA disability examinations, and the Board 
finds that the examination reports contained the necessary 
findings to evaluate the severity of the veteran's left knee.  
The veteran has also been afforded the opportunity to appear 
at two personal hearings.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.  In this regard, the Board notes 
that the veteran has, on more than one occasion, suggested 
that not all VA medical records have been obtained.  However, 
the RO has on several occasions attempted to obtain all VA 
medical records pertaining to the veteran, and has obtained 
medical records from VA Medical Centers in Pennsylvania, 
Arkansas, Oklahoma, and Arizona.  The veteran was notified as 
to what records had been received, and he indicated that the 
records should be returned to the Board for appellate review.  
As such, no further development of the evidence with respect 
to VA records appears to be necessary.

I.  Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).

When assigning a disability rating, it is necessary to 
consider functional loss due to flareups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (1999).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (1999).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).  

The veteran's knee disability has been evaluated under 
different diagnostic codes since service connection was 
granted in January 1985 for a lacerated wound of the left 
knee.  The veteran was initially assigned a noncompensable 
evaluation under Diagnostic Code 7805 which provides for an 
evaluation based on the limitation of function of the knee.  
Other potentially applicable diagnostic codes for scars 
include Diagnostic Code 7803 for a superficial, poorly 
nourished scar with repeated ulceration, and Diagnostic Code 
7804 for a scar which is superficial, tender and painful on 
objective demonstration.  Both Diagnostic Codes 7803 and 7804 
provide a maximum 10 percent evaluation.

The veteran's knee has also been evaluated under Diagnostic 
Code 5257 for other impairment of the knee.  Under that 
diagnostic code a 10 percent evaluation may be assigned for 
slight recurrent subluxation or lateral instability, a 20 
percent evaluation for moderate impairment, and 30 percent 
for severe impairment.  

Since the veteran is shown to have traumatic arthritis of his 
knee, an evaluation may be assigned under Diagnostic Code 
5010 for traumatic arthritis, which provides that such a 
disability will be evaluated under Diagnostic Code 5003 for 
degenerative arthritis.  When the limitation of motion for 
the knee is noncompensable, a rating of 10 percent is for 
application.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Limitation of 
motion of the knee is further evaluated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260 a 
noncompensable evaluation is for assignment when flexion is 
limited to 60 degrees, a 10 percent evaluation when flexion 
is limited to 45 degrees, a 20 percent evaluation when 
flexion is limited to 30 degrees, and a 30 percent evaluation 
when flexion is limited to 15 degrees.  Under Diagnostic Code 
5261 a noncompensable evaluation is assigned when extension 
is limited to 5 degrees, a 10 percent evaluation when 
extension is limited to 10 degrees, a 20 percent evaluation 
when extension is limited to 15 degrees, and a 30 percent 
evaluation when extension is limited to 20 degrees.

The veteran is currently in receipt of a 10 percent 
evaluation for a tender and painful scar under Diagnostic 
Code 7804 and a 10 percent evaluation under Diagnostic Code 
5257.  As indicated above, and will be explained below, the 
Board finds that the veteran is entitled to an additional 10 
percent evaluation based on the presence of traumatic 
arthritis which produces painful motion.

A.  

The evidence for consideration consists primarily of multiple 
VA examination reports.  There are VA and private medical 
records which show the veteran was treated for complaints 
associated with his left knee, but for the most part these 
records do not contain the clinical findings necessary to 
evaluate the veteran's disability under the applicable 
diagnostic codes.  A private medical record dated in November 
1990 does show the veteran underwent an arthroscopy of the 
left knee.  A record dated in December 1990 indicated that 
the veteran was substantially improved as a result of his 
arthroscopy but was not totally symptom-free.  Examination at 
that time showed a dry knee with a full range of motion, no 
tenderness or synovial thickening and what appeared to be 
normal quadriceps strength.  The veteran was discharged to 
all normal activity.  

The veteran also offered testimony at hearings in January 
1991 and July 1996 concerning the symptomatology he 
experienced as a result of his service-connected left knee 
disability and the treatment he had received.  He also 
offered testimony concerning the circumstances of his 
original service injury.  The veteran related that he 
experienced pain, swelling, a burning sensation and locking 
of the knee.  The veteran also asserted that he had muscle 
and nerve damage as a result of his service injury.  He 
testified as to the functional limitations caused by his 
disability, including the interference in his ability to 
work.

On a VA examination performed in February 1991, the veteran 
reported that he had had trouble with his knees since his 
service accident and that it had become increasingly severe 
in the last eight years or so.  He related that he had 
swelling of the knee on occasion, locking, catching, and 
give-way of the knee.  He reported that since his November 
1990 arthroscopic surgery the knee had somewhat improved, but 
that he still had difficulty.  

Physical examination disclosed the veteran had an active 
range of motion of the left knee from 0 to 120 degrees, and 
he was able to deep knee bend bilaterally to 120 degrees.  
There was no evidence of any effusion, significant synovial 
thickening or chondromalacia of the patella.  There was a 
well-healed scar from the femoral region to the midportion of 
the patella.  The scar was not adherent to any underlying 
tissue and was freely movable and nontender.  There was no 
ligamentous instability.  A report of a left knee X-ray 
contained an impression of minimal degenerative changes with 
slight narrowing of the medial joint space.  The impression 
following the examination was probable patellofemoral 
syndrome of the knee.  

Associated with the February 1991 examination report was an 
unsigned range of motion chart which showed the veteran's 
motion of his left knee was from 0 to 70 degrees.  In a 
handwritten notation to the February 1991 examination, the 
examiner indicated that the specified range of motion was to 
120 degrees and that he did not know anything about the range 
of motion chart attached to the VA examination.  

A report of a VA examination completed in April 1991 
pertaining to the left knee scar shows that the veteran had a 
2-inch, painful scar on the medial aspect.  The area was 
described as tender to touch with no limitation of motion, 
but passive motion was probably productive of pain.  There 
was no joint instability.  The diagnosis was residuals of a 
laceration of the left knee.

A VA peripheral nerves examination performed in June 1995 
shows the veteran related that his whole leg became numb at 
times and that the left leg seemed to be weak at times and 
that it went all the way up to his neck.  Examination 
disclosed that motor testing with reference to the leg was 
completely intact.  There was no abnormality in bulk, tone or 
strength.  The veteran could toe and heel walk and do a 
reasonable squat considering his unstable knee.  Reflex 
testing was completely intact and pinprick testing was 
reportedly "slightly less" everywhere on the left leg as 
compared to the right.  The impression following the 
examination was no neurological disease.  The examiner 
indicated that this was based on the lack of history, 
including injury history and physical findings consistent 
with any neurological disorder.

On a VA muscles examination in June 1995, the examiner 
indicated that the veteran's claims file was available for 
review and had been reviewed.  The veteran related that since 
his service injury he had experienced chronic pain, weakness 
and instability of the left knee, all aggravated by activity.  
The veteran described an area of hypoesthesia involving the 
left leg distal to the laceration.  Physical examination 
revealed a 2 1/2-inch by 1-inch scar which was well healed, 
nontender and not attached to the underlying structures 
located on the medial aspect of the left knee.  It was 
transverse in direction.  Range of motion of the knee was 
from 0 to 130 degrees and there was no crepitus noted.  There 
was diffuse tenderness over the knee joint, but no effusion 
or deformity was noted.  There was a very mild varus-valgus 
relaxation noted involving the lateral ligament.  The veteran 
was able to heel and toe walk and was able to do 90 degrees 
of a knee bend. Both maneuvers were performed slowly and with 
difficulty complaining of pain in the knee.  The right thigh 
measured 22 1/2 inches in circumference and the left eye 
measured 23 inches.  It was noted that the veteran was not 
wearing a brace at the time of the examination although he 
apparently did have a brace which he wore regularly.  His 
gait was characterized by a distinct limp favoring the left 
lower extremity with propulsive force estimated at 3/5 
compared with 5/5 on the right.  Balance appeared to be 
normal and the veteran was independent in respect to dressing 
and undressing and moving on and off the examination table.  
The gait abnormality was felt to be due to a combination of 
his recent left ankle fracture as well as the left knee 
condition on an equal basis.  It was the examiner's opinion 
that the symptoms the veteran was exhibiting in respect to 
his left knee were a direct consequence of the laceration 
which occurred during service in 1963.  He explained that the 
reason was the absence of any other evidence of injury to the 
knee.  He indicated that the findings were consistent with 
post-traumatic sequelae.  The degenerative changes noted in 
the knee had been present for a number of years, and because 
of the veteran's age, seemed to be related to the traumatic 
episode rather than the usual aging process.  The impression 
was residuals of a left knee injury.  

A VA joints examination performed in July 1996 indicates that 
the claims file was reviewed in conjunction with the 
examination.  It was noted that the veteran had been fitted 
with a rigid left knee brace.  The examiner noted that X-rays 
and an MRI had been completed in the past and that the MRI 
indicated that there was no meniscal change.  Physical 
examination disclosed the veteran walked somewhat stiff-
legged, not bending the knee on the right.  He indicated that 
he had problems on the stairs and ramps and that he could not 
squat.  He reported that his knee tended to lock at times and 
he had pain in the medial compartment around the patella.  

Examination revealed that the veteran had a 1 1/4-inch 
atrophy of the left thigh, 6 inches proximal to the patella, 
the left leg being smaller than the right, showing that he 
was protecting and guarding the left knee, but the knees were 
essentially the same.  The examiner found no instability of 
the knees.  The left knee had tenderness along the medial 
joint line margins all around the scar, which was described 
as a transverse scar going from the medial aspect of the knee 
to the upper pole of the patella and was 2 1/2 inches in 
length.  There was tenderness all throughout the area along 
the anteromedial portion of the knee along the joint margin.  
There was no instability of either knee of either the AP or 
collateral ligaments.  There was some patellofemoral 
crepitation which was painful.  There was no effusion in the 
knee and the synovium did not feel any more thickened than 
the right knee, nor was the knee warm.  

The examiner indicated that the pain in the knee prevented 
the veteran from bearing weight in the proper fashion and 
altered his gait.  When the veteran stated that his knee was 
unstable, the examiner pointed out to him that the back side 
of the kneecap was irregular and would catch.  This gave a 
feeling of instability.  The examiner explained that it 
really was not that the knee was loose, it was just that the 
knee was restricted in its normal arch of motion temporarily 
by the irregular surface rubbing against another irregular 
surface.  He concluded that in a sense the knee was unstable, 
but it was not due to ligamentous instability.  

An MRI performed in June 1995 was associated with the 
examination report and included an impression of no evidence 
of meniscal or ligamentous abnormalities.  A July 1996 
diagnostic radiology report contained an impression of some 
medial compartment narrowing, most prominent on the right, 
and mild lateral patellar tilt.  The impression following the 
VA examination was degenerative joint disease of the left 
knee in the medial compartment and the patellofemoral joint 
secondary to a penetrating wound entering the medial aspect 
of the knee, involving the joint itself and the medial-
femoral condyle.

A VA scar examination in April 1997 shows the veteran 
complained that his left knee felt very weak and tender at 
all times.  He complained of "charley horses" in the left 
leg as well as problems going down stairs and also when 
walking on flat terrain.  On examination the veteran was 
observed to limp with a cane.  The examiner noted that the 
veteran had a fallen medial arch of the left foot and that 
the right foot appeared normal.  There was a scar on the 
medial aspect of the left knee which was described as linear, 
soft, about 2 inches long and 1/2-inch wide, whitish, and not 
very deep.  There was no keloid formation and no herniation.  
There was no adherence.  There was no inflammation, swelling 
or ulceration.  It was tender and painful on palpation and 
did not produce any cosmetic defect.  The examiner reported 
that somehow there was limitation of motion of the left knee 
and that he probably had internal injury inside the knee 
joint.  The examiner indicated that because of painful motion 
of the left knee, the scar might have some adhesion to the 
joint.  Physical examination of the knee joint disclosed no 
swelling, deformity or instability.  There was a full range 
of motion with a lot of pain.  The diagnoses were internal 
derangement of the left knee and a painful scar of the left 
knee with limitation of motion.  

The report of a VA psychiatric examination in April 1997 
shows the veteran complained of pain, irritability, anger, 
anger outbursts, anhedonia, depression, anxiety, weight gain, 
burning, tingling and numbness of the left leg, inability to 
work or perform physical activity and being socially 
isolated.  Objectively, the veteran was described as pleasant 
and likable who made good eye contact and had good rapport 
with the examiner.  The veteran had poor self-esteem and a 
negative view of himself.  He repeatedly spoke about his 
inability to work.  His mood was depressed and he was tearful 
at times.  He refused to talk about suicidal or homicidal 
feelings or plans.  His insight and judgment were intact.  
Retention and recall were poor.  Short term memory deficits 
were present.  There was no evidence of psychosis.  The 
pertinent diagnosis was a dysthymic disorder secondary to 
chronic pain syndrome and the chronic pain syndrome was noted 
to be secondary to a left knee injury and associated back 
problems.  The examiner assigned a global assessment of 
functioning score of 55.

B.

With respect to the appropriate evaluations for the veteran's 
knee, it appears from the evidence that the veteran is 
entitled to a 10 percent evaluation for the scar of his left 
knee which has been described as tender and painful.  See 
38 C.F.R. § 4.1118, Diagnostic Code 7804.  However a higher 
evaluation cannot be assigned for the scar under Diagnostic 
Code 7805 based on the limitation of function of the knee 
because the functional limitations of the veteran's knee are 
appropriately evaluated under Diagnostic Codes 5010 and 5257.  
Although it is necessary to account for all the veteran's 
disabling symptomatology, evaluation for functional 
limitation of function of the knee due to the scar, such as 
limitation of motion, would involve evaluating the same 
manifestations under two separate diagnostic codes and would 
constitute pyramiding.  See 38 C.F.R. § 4.14.  

With respect to the range of motion of the left knee, the 
veteran has had generally full or nearly full movement of the 
left knee but with painful motion.  In any event, none of the 
numerous examination reports has indicated that the veteran's 
limitation of left knee motion is to a compensable level 
under the applicable diagnostic rating codes.  For example, 
there is no indication that the limitation of flexion of the 
left knee is to 45 degrees or that extension is limited to 10 
degrees.  Nevertheless, since there is X-ray evidence of 
arthritis of the left knee with painful motion, even to a 
noncompensable degree, and neither Diagnostic Codes 5257 nor 
7804 encompass arthritis productive of limitation of motion 
or actually painful motion, the veteran is entitled to a 
separate 10 percent evaluation for arthritis.  See VAOPGCPREC 
23-97 and 9-98.  

Lastly, as for the evaluation under Diagnostic Code 5257 for 
other impairment of the knee, it is apparent that the veteran 
has symptomatology which is not overlapping under Diagnostic 
Codes 5010 and 7804.  For example, the June 1995 examination 
described the veteran as having some mild relaxation of the 
lateral ligament.  The examiner who performed the July 1996 
VA examination indicated that there was no instability of the 
knee, but veteran had an unstable knee due to irregular 
surfaces behind the kneecap, but that this was not due to 
ligamentous instability.  The veteran has also been noted to 
ambulate with a limp, with 3/5 decrease in propulsive force 
and has some atrophy of his left thigh.  He was more recently 
diagnosed as having internal derangement.  The veteran has 
related that he has a neurological disorder and muscle damage 
associated with his left knee disability, but no such 
disorders have been shown on the many VA examinations or in 
the treatment records.  

Based on these findings, the Board concludes that the veteran 
continues to be entitled to a 10 percent evaluation under 
Diagnostic Code 5257, but finds that these clinical findings 
do not demonstrate moderate impairment of the knee.  As to 
the veteran's complaints of pain in the knee, assigned rating 
appear adequate in that the tenderness contemplated by the 
scar rating under Diagnostic Code 7804, pain encompassed by 
Diagnostic Code 5257, see Johnson (Brenda) v. Brown, 9 Vet. 
App. 7 (1996), and the rating for arthritis is consistent 
with actually painful motion of the joint under 38 C.F.R. 
§ 4.59.  The decrease in the propulsive force of the left leg 
described at the time of the June 1995 examination was 
approximately 60 percent of normal and the relaxation of the 
lateral ligament was described as mild.  In addition, the 
gait abnormalities were felt to be due to a combination of 
factors, including the left ankle fracture and the knee on an 
equal basis.  As such, the Board finds that the veteran has 
not demonstrated an entitlement to a higher evaluation under 
Diagnostic Code 5257.

C.  

In summary, in assigning these disability evaluations, the 
Board has considered functional losses due to flareups, 
fatigability, incoordination and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this 
regard, pain has been considered in assigning evaluations 
under Diagnostic Code 7804 and 5010.  Flare-ups have not been 
described by the veteran, but rather he describes his 
symptomatology as being constant.  As such, the evaluations 
assigned have been assigned while the veteran's disability is 
symptomatic.  Pain associated with weakness and fatigability 
of the joint has been considered and is encompassed within 
the evaluation under Diagnostic Code 5257.

The Board has also considered whether an extraschedular 
evaluation should be assigned under the provisions of 
38 C.F.R. § 3.321(b)(1).  However, the Board finds that the 
record does not present "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards" as contemplated by that 
regulation.  There has been no showing by the veteran that 
his knee disability, in and of itself, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not recently been hospitalized 
for this disability, although the Board acknowledges that the 
veteran underwent surgery for his knee in November 1990.  
There has also been no evidence submitted by the veteran that 
he is unemployable or has lost significant time from work due 
solely to this disability.  The veteran has filed a claim for 
a total evaluation based on individual unemployability due to 
service-connected disabilities, which will be addressed 
below.  Based on these factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 377. (1969); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

II.  Total Disability Evaluation

In an application for a total evaluation based on 
unemployability signed by the veteran in February 1998, he 
stated that he last worked full time and became too disabled 
to work in November 1983.  He reported that his occupation in 
that year was a mechanic and that he had previous 
occupational experience working in a dairy.  He also 
indicated that he had completed the equivalent of 12 years of 
school.  

Service connection had been established by the RO for two 
disabilities of the left knee, each evaluated as 10 percent 
disabling, and for a dysthymic disorder evaluated as 10 
percent disabling, for a combined evaluation of 30 percent.  
By virtue of this decision the veteran has been granted three 
separately rated disabilities involving his left knee, each 
evaluated as 10 percent disabling, in addition to the 
dysthymic disorder.  The combined evaluation remains at 
30 percent.  See 38 C.F.R. § 4.25.  As such the veteran does 
not satisfy the percentage requirements for a total 
evaluation set forth in 38 C.F.R. § 4.16(a).  That regulation 
provides that if there are multiple disabilities there should 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.

Nevertheless, if the veteran is shown to be unable to secure 
or follow substantially gainful employment by reason of 
service-connected disabilities he shall be rated totally 
disabled.  See 38 C.F.R. § 4.16(b).  At this point, the Board 
would observe that there is no medical opinion of record 
which states that the veteran is unemployable due solely to 
his service-connected disabilities.  The global assessment of 
functioning (GAF) score of 55 on the VA psychiatric 
examination in April 1997 is consistent with moderate 
difficulty in occupational functioning.  See 38 C.F.R. § 4.30 
(1999) (the VA rating schedule for psychiatric disabilities 
follows the nomenclature for the Diagnostic and Statistical 
Manual for Mental Disorder, Fourth Edition, or DSM-IV, of the 
American Psychiatric Association with includes the GAF 
scale).  

In support of his claim, the veteran has submitted records of 
a favorable decision from the Social Security Administration 
which determined that he was disabled and entitled to 
Supplemental Security Income.  A review of that decision, 
however, indicates that additional disabilities beyond the 
veteran's service-connected disabilities were considered, as 
well as the veteran's age in reaching that decision.  In 
particular, the veteran was described as having severe 
impairments which included myocardial infarction and reflex 
sympathetic dystrophy in the right leg, as well as internal 
derangement of the left knee.  The veteran's age was 
described as "closely approaching advanced age," a factor 
which is not considered in claims for VA unemployability 
benefits.  See 38 C.F.R. § 4.19.  

In addition, in a statement from the veteran included with 
his VA Form 9 in July 1999, he related that he had additional 
disabilities which precluded his employment, including 
congestive heart problems and sympathetic muscular dystrophy 
of the right leg, as well as nerve damage and fungus of the 
left leg, neither of which is service connected, in addition 
to his service-connected disabilities.  Based on this record, 
the Board finds that the evidence does not demonstrate that 
the veteran is unable to pursue all types of substantially 
gainful employment due solely to his service-connected 
disabilities.








ORDER

An evaluation in excess of 10 percent for impairment of the 
left knee with arthroscopic chondroplasty of the medial-
femoral condyle is denied.

An evaluation in excess of 10 percent for a scar of the left 
knee is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for traumatic arthritis of 
the left knee is granted.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

